DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-9 in the reply filed on 24 March 2022 is acknowledged.  Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Double Patenting
1.	Claims 1 and 2 are directed to the same invention as that of Claims 1 and 9 of commonly assigned US 11,224,894. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 3-4 are  rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 11,224,894 in view of US 2,700,535 to Harrington et al. (“Harrington”).  Claim 1 of the ‘894 Patent does not expressly address wet or dry states of mixing as claimed.  Harrington is directed to an apparatus for applying cement coating via spraying and teaches forming a wet or dry mix in a batching and mixing device, conveying the mix through conduit to a portable gun that combines the mix with water at a nozzle of the gun, and pneumatically spraying the wet mix to a surface (see FIGs. 1, 5; Col. 1, Lns. 25-29, 34-37, 51-52, 62-64; Col. 2, Lns. 3-5, 10-21, 59-63; Col. 6, Lns. 48-51).  Harrington also teaches a mobile vehicle for batching and mixing, featuring an attachment for a portable gun comprising a nozzle utilized by an operator for spraying the mixture (see FIGs. 1, 5; Col. 2, Lns. 10-14).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have conducted the method of ‘894 as claimed.
3.	Claims 5, 7, and 9 are  rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 11,224,894 in view of US 2013/0319294 to Gehrig et al. (“Gehrig”).  Claim 1 of the ‘894 patent does not expressly indicate the inorganic nature of the cement mixture per instant Claim 5, inclusion of the materials recited by instant Claim 7, or the Blaine fineness value recited by instant Claim 9.  Gehrig teaches a method of making building materials wherein blast furnace slag, geopolymer material, alkali, and sand are mixed to formulate a binder as a building material constituent (see Abstract; ¶¶ [0037]-[0048], [0058]; Tables 2a and 3a).  According to Gehrig, binder constituents may be combined and prepared as a one-component formulation which begins setting and curing upon mixing with water (see ¶¶ [0023], [0053]).  Gehrig indicates that the formulations are suitable for producing on-site building products such as sprayed concrete (see ¶ [0058]).  The binder compositions taught by Gehrig are inorganic (see, e.g. Tables 2a and 3a).  Gehrig teaches inclusion of clay as a filler, and also metakaolin (see ¶¶ [0045], [0056]; Tables 2a and 3a).  Gehrig teaches a Blaine value of 300-500 m2/kg (3000-5000 cm2/g), and that finer milled ingredients yield higher reactivity (see ¶ [0037]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have practiced the method of ‘894 as claimed.
4.	Claims 6 and 8 are  rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 11,224,894 in view of US 4,401,696 to E. Wood (“Wood”).  Claim 1 of the ‘894 Patent does not recite a sewer refurbishment vehicle.  Wood is directed to lining of pipelines and teaches a method of lining an underground sewer with a cement material via a sewer refurbishment vehicle.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have practiced the method of ‘894 as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 991,814 to C. E. Akeley (“Akeley”) is noted as directed to the seminal work in the field of shotcrete wherein a mobile batching and mixing device is employed to pneumatically deliver cement compositions combined with water to target surfaces and structures (see FIGs. 1-2; Col. 1, Lns. 11-17, 28-42).  The cement compositions disclosed by Akeley do not include non-pumice based volcano rock flour as a geopolymer constituent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715